Exhibit 10.5

 

NON-QUALIFIED STOCK OPTION NOTICE

 

[OPTIONEE]

[OPTIONEE ADDRESS]

 

 

This Option Notice (the “Notice”) dated as of [GRANT DATE] (the “Grant Date”) is
being sent to you by NTL Incorporated (including any successor company, the
“Company”). As you are presently serving as an employee of NTL Incorporated or
one of its subsidiary corporations, in recognition of your services and pursuant
to the NTL Incorporated 2006 Stock Incentive Plan (the “Plan”) the Company has
granted you the Option provided for in this Notice. This Option is subject to
the terms and conditions set forth in the Plan, which is incorporated herein by
reference, and defined terms used but not defined in this Notice shall have the
meaning set forth in the Plan.

 

1. Grant of Option. The Company hereby irrevocably grants to you, as of the
Grant Date, an option to purchase up to [NUMBER] shares of the Company’s Common
Stock at a price of $[STRIKE PRICE] per share. This Option is not intended to
qualify as an Incentive Stock Option under US tax laws and it is not intended to
qualify as an approved Option under UK tax laws.

 

2. Vesting. This Option shall vest as to [FRACTION OR PERCENTAGE] of the shares
on [FIRST VESTING DATE] and as to an additional [FRACTION OR PERCENTAGE] of the
shares on each [VESTING ANNIVERSARY DATE] thereafter, until fully vested. Upon
an Acceleration Event this Option, to the extent not yet vested, shall become
100% vested.

 

3. Exercise Period. Generally, this Option may not be exercised unless you are
at the time of exercise an employee of the Company, a subsidiary corporation or
a parent corporation and unless you have remained continuously so employed since
the Grant Date. This Option shall stop vesting immediately upon the termination
of your employment and your right to exercise the Option, to the extent vested,
shall terminate on the earlier of the following dates: (a) three months after
your termination other than for Cause; (b) one year after your termination
resulting from your retirement, disability or death; (c) the date on which your
employment is terminated for Cause; or (d) [FINAL MATURITY DATE].

 

4. Condition to Exercise. This Option may not be exercised in any circumstances
unless and until the Company is satisfied that you have entered into a binding
election in the form prescribed by the Company (the “Election”) pursuant to
which you assume liability for the whole of the employers’ National Insurance
contributions due in respect of share option gains arising from this Option.

 

5. Manner of Exercise. This Option may be exercised by delivery to the Company
of a written notice signed by the person entitled to exercise the Option,
specifying the number of shares which such person wishes to purchase, together
with a certified bank cheque or cash (or such other manner of payment as
permitted by the Plan) for the aggregate option price for that number of shares
and any required withholding (including a payment sufficient to indemnify the
Company or any subsidiary of the Company in full against any and all liability
to account for any tax, employee’s National Insurance contributions, or duty
payable and arising by reason of the exercise of the Option) and the amount
necessary to meet the employers’ National Insurance liability referred to in
paragraph 4 of this Notice.

 

6. Transferability. Neither this Option nor any interest in this Option may be
transferred other than by will or the laws of descent or distribution.

 

 

 

for and on behalf of

 

NTL INCORPORATED

[g157942ksi001.jpg]

 

 

 

Stephen Burch

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------